WESTERMAN BAEL FDERER

MILLER ZUCKER & SHARESTEIN, LEP

 

Samantha Turetsky
Ext. 466

E-mail: sturetsky(@westermanllp.com

September 30, 2020

Judge Paul G. Gardephe
United States District Court
Southern District of New York
40 Foley Square, Room 2204
New York, New York 10007

Re: Zabar v. New York City Department of Education, et al.
Case No.: 18cv-06557

Dear Judge Gardephe:

I am an attorney associated with Westerman Ball Ederer Miller Zucker & Sharfstein,
LLP. I was representing New York City Department of Education, Marisol Rosales, Manuel
Urena, Lynn Rosales and Sari Perez in the above matter. Please allow this letter to serve as my
request that the court remove me from electronic notification on this case. The reason for this
request is that I am no longer with New York City Corporation Counsel.

Thank you for your courtesies.

 

Very truly yours,
Samantha Turetsky
ST/mi
ATTORNEYS AT LAW 1201 RXR PLAZA, UNIONDALE, NY 11556

T: 516.622.9200 | F: 516.622.9212 | WWW.WESTERMANLLP.COM

 
